     Case 2:18-cv-01792-RFB-GWF Document 6 Filed 10/10/18 Page 1 of 3



 1   HOLLEY, DRIGGS, WALCH, FINE,
     WRAY, PUZEY & THOMPSON
 2   MICHAEL R. AYERS, ESQ.
     800 S. Meadows Parkway, Suite 800
 3   Reno, Nevada 89521
     Telephone:   775/851-8700
 4   Facsimile:   775/851-7681
 5   Attorneys for Defendant NAVIENT SOLUTIONS, LLC
 6                          IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF NEVADA
 8   GRACE QUINN,                                        Case No. 2:18-cv-01792-RFB-GWF
 9                         Plaintiff,                    STIPULATION AND ORDER
10   v.                                                  EXTENDING DEADLINE FOR NAVIENT
                                                         TO FILE AN ANSWER OR OTHERWISE
11   NAVIENT                                             RESPOND TO PLAINTIFF’S
                                                         COMPLAINT
12                         Defendant.
13                                                                   (FIRST REQUEST)

14

15

16          Plaintiff GRACE QUINN (“Plaintiff”) and Defendant NAVIENT SOLUTIONS, LLC,
17   incorrectly named NAVIENT in the Complaint, by and through their respective counsel, stipulate
18   and agree to extend the deadline from September 11, 2018 to September 29, 2018, for Defendant
19   NAVIENT SOLUTIONS, LLC. (“NSL”), to File an Answer or Otherwise Respond to Plaintiff’s
20   Complaint (ECF No. 1.).
21          On September 17, 2018, Plaintiff filed his Complaint. The claims at issue necessitate
22   additional time for fact-finding. Further, NSL is in the process of acquiring and reviewing all
23   relevant documents so that it can meaningfully respond to the specific allegations contained in
24   Plaintiff’s Complaint. Moreover, undersigned counsel was just retained by NSL to defend it in this
25   action, and therefore requires additional time to investigate the allegations and claims asserted
26   against NSL. Plaintiff has no opposition to NSL’s request for an extension until September 29,
27   2018 to file an answer or otherwise respond to Plaintiff’s Complaint.
28
                                                     1
     Case 2:18-cv-01792-RFB-GWF Document 6 Filed 10/10/18 Page 2 of 3



 1          This is the first stipulation for extension of time for NSL to respond to Plaintiff’s Complaint

 2   and is being made in good faith and not for purposes of undue delay. No additional requests for

 3   extensions are contemplated.

 4          IT IS SO STIPULATED.

 5   Dated this 10th day of October 2018.

 6                                                 HOLLEY, DRIGGS, WALCH, FINE,
                                                   WRAY, PUZEY & THOMPSON
 7

 8                                                 /s/ Michael R. Ayers
                                                   JAMES W. PUZEY, ESQ.
 9                                                 MICHAEL R. AYERS, ESQ.
                                                   JOHN SAVAGE, ESQ.
10                                                 800 S. Meadows Parkway, Suite 800
                                                   Reno, Nevada 89521
11                                                 Attorneys for Defendant NAVIENT SOLUTIONS, LLC
12   Dated this 10th day of October 2018.
13                                                 HAINES & KRIEGER, LLC

14                                                 /s/ David H. Krieger
                                                   DAVID H. KRIEGER, ESQ.
15                                                 8985 S. Eastern Avenue, Suite 350
                                                   Henderson, NV 89123
16
                                                   Attorneys for Plaintiff
17
                                                  ORDER
18
            The Stipulation for Extending Deadline for NSL to file an answer or otherwise respond up
19
     to and including October 29, 2018 is so ORDERED AND ADJUDGED.
20
            Dated this 11th
                       ____ day of October, 2018.
21

22                                                 ____________________________________
                                                   UNITED STATES MAGISTRATE JUDGE
23

24

25

26

27

28
                                                      2
